NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 7-13 and 31-48 are allowable over the prior art.  The closest prior art is US 2016/0331027 A1 (Lunatech, LLC) in view of Wilder et al (US 2018/0177958) and US 2015/0320116 (Loto Labs, Inc).
Lunatech, LLC teaches a vaporizing device comprising (Abstract): a housing (0045); a cartridge received within the housing and configured to store a predefined quantity of concentrate therein (0078-
cartridges 206). In an aspect the vaporizable material can comprise aromatic elements. In an aspect, the aromatic elements can be medicinal, recreational, and/or wellness related. Each of the one or more replaceable cartridges 206 can be configured to fit inside and engage removably with a receptacle (such as the container 202 and/or a secondary container). A dosing unit is located in the housing and operatively coupled with the cartridge wherein the dosing unit is configured to extrude the concentrate from the cartridge (0078-0079). The one or more replaceable cartridges 206 can contain the vaporizable material. If the vaporizable material is liquid, the cartridge can comprise the wick 204 to aid in transporting the liquid to a mixing chamber 208. In the alternative, some other transport mode can be used. 
The processor 102 can cause the withdrawal of the first amount of the first compound from a first container into the mixing chamber and the second amount of the second compound from a second container into the mixing chamber. The processor 102 can also determine a target dose of the first compound, determine a vaporization ratio of the first compound and the second compound based on the target dose.

The vaporizing device further comprises a heating element in thermal communication with the vaporization chamber, the heating element configured to generate heat energy to vaporize the concentrate in the vaporization chamber ( 0061). The heating casing 126 can be coupled to the
power supply 120 to receive power to heat the heating casing 126. In another aspect, the heating casing 126 can be coupled to the vaporizer 108 to heat the heating casing 126.
Lunatech, LLC does not teach a dosing unit (plunger) structured and arranged to extrude concentrate from the cartridge. However, Wilder teaches a rotatable mechanism 622 (herein understood to read on the claimed "dispensing wheel rotatably disposed within the housing") and a dispensing plunger readably coupled to the dispensing wheel and configured to move linearly based on a rotation of the dispensing wheel, wherein the linear movement of the dispensing plunger pushes a cartridge plunger, slidably received within the cartridge, to extrude the concentrate from the cartridge (Figure 6). 
Lunatech, LLC also does not teach a control unit disposed within the housing and configured to read the identification code from the cartridge, the control unit further configured to control the heat energy generated by the heating element based on the identification code of the cartridge. However, Loto Labs, Inc teaches a method of administering a concentrate to a user using a vaporizing device, the method comprising (Abstract; [0042] a cartridge containing a predefined quantity of the concentrate and an identification code associated with the concentrate (Para [0011], [0068]). 
	The claims are allowable over the prior art because the prior art does not teach or render obvious the claimed device wherein the vaporization chamber is disposed physically separate from the cartridge.  Additionally, the prior art does not teach or render obvious a dosing unit coupled with eh cartridge and configured to  extrude a known quantity of the concentrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/KEVIN R KRUER/Primary Examiner, Art Unit 3649